People ex rel. Akin v Colvin (2020 NY Slip Op 00709)





People ex rel. Akin v Colvin


2020 NY Slip Op 00709


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, BANNISTER, AND DEJOSEPH, JJ.


72 KAH 18-00672

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. SHAWN E. AKIN, PETITIONER-APPELLANT,
vJOHN COLVIN, SUPERINTENDENT, FIVE POINTS CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (DEBORAH K. JESSEY OF COUNSEL), FOR PETITIONER-APPELLANT. 

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Timothy J. Walker, A.J.), dated February 1, 2018 in a habeas corpus proceeding. The judgment denied the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court